Judgment.—And now to wit: this sixth day of June, in the year of our Lord one thousand eight hundred and fifty, this cause came before the Court of Errors and Appeals, and was argued by counsel ; whereupon, as well the record and proceedings aforesaid, and the judgment given in form aforesaid, as the matters aforesaid, by the said John M. Gordon, for error assigned, being seen and by the court now here fully understood, and mature deliberation being thereupon had, it appears to the court, that there is no error either in the record or proceedings aforesaid, or in giving the judgment aforesaid. Therefore it is ordered, that the judgment aforesaid, in form aforesaid given, be in all things affirmed; and that the said John M. Gordon pay the costs of the proceedings in this court. And it is ordered, that the judgment of this court be certified to the court below, and the aforesaid record be remitted to the same court.